Title: From Thomas Jefferson to Thomas Munroe, 2 July 1804
From: Jefferson, Thomas
To: Munroe, Thomas


               
                  July 2. 1804.
               
               It being perfectly understood that the appropriation of Mar. 3. 1803. for ‘keeping in repair the highway between the capitol & other public buildings’ had in view only ordinary & light repairs in the stile which then existed, it would be contrary to that view to make it the foundation of expending on them such a sum as 5. or 6000. D. altho’ it is very possible that this would be cheapest in the end. adopting therefore mr Latrobe’s views as to the number & size of the discharges for the water, but instead of brick making them of drystone faced behind with plaister, arching with brick the 4. & 6. f. culverts, but covering those of 3. f. with flat long stone, and instead of a culvert of 120. f. length at each, having one of 30. f. (which will go from guttur to guttur) & 4. of 5. f. each at each of the footways, making 50. f. length for each culvert, the following according to his calculations would be the expence
               
               
                  
                     4.
                     Culverts of
                     3. f. @ 62.50
                     250
                     1300.
                  
                  
                     1.
                     do.
                     4. f.
                      83.
                  
                  
                     2.
                     do.
                     6. f. with brick arches @ 150.
                     300.
                  
                  
                     gravelling will probably be worth about
                     667.
                  
                  
                     The making a new bridge at 1st. street seems ineligible because the direction of that street being due South would carry the water into the projected canal which would furnish no discharge but at a great expence of work. it is therefore best I think to add a 10. f. arch at each end of the present bridge, executing them with all the attention to the foundation which mr Latrobe proposes. but as they will be but about 25. f. long, instead of 50. f I suppose they will cost but the half of his estimate, to wit
                     650.
                  
                  
                     
                     1950.
                  
               
          

               no credit is taken in this estimate for the existing culverts & their materials, which will therefore cover articles omitted. this work should proceed without delay.
               
                  
                     Th: Jefferson
                  
               
            